FILE COPY




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                        February 10, 2022

                                       No. 04-21-00345-CR

                       EX PARTE VANESSA MARIE VILLANUEVA

                   From the 216th Judicial District Court, Kerr County, Texas
                                   Trial Court No. A1523-1
                       Honorable Albert D. Pattillo, III, Judge Presiding


                                         ORDER
       On February 2, 2022, appellant filed a letter indicating it is her understanding that her
reply brief is due February 10, 2022. On February 8, 2022, appellant filed a motion for
extension of time, requesting permission to file her reply brief by February 14, 2022. Texas
Rule of Appellate Procedure 38.6 provides that a reply brief must be filed within 20 days after
the date the State’s brief is filed. TEX. R. APP. P. 38.6. Here, the State’s brief was filed on
January 31, 2022, making the reply brief not due until February 21, 2022. We therefore deem
appellant’s motion prematurely filed. If appellant chooses to file a reply brief, her reply brief is
due by February 21, 2022.


       It is so ORDERED February 10, 2022.


                                                                     PER CURIAM



       ATTESTED TO:__________________________
                   MICHAEL A. CRUZ,
                   CLERK OF COURT